DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figs 3, 14(a), 14(b), 14(c), 15(a), 15(b), 16, 17, 18, 19, 21, 23, and 26 are shaded in black so that the construction of the “transducer” cannot be determined at all, each and every layer is merely black.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim is indefinite as the phrase “a plurality of structures in which the acoustic attenuation layer and the acoustic reflection layer are stacked is stacked” is confusing and unclear. Does this mean a plurality of transducers placed side by side? Or is this a plurality of acoustic attenuation layers and acoustic reflection layers that are alternatively stacked one on top of the other to form the transducers (as apparently shown in Fig. 16 of the originally filed specification)? 
Prior art cannot be applied to show obviousness of that which is indefinite without undue speculation and conjecture as to what is claimed. See In re Steel, 305 F.2d 859, 134 USPQ 292 (CCPA 1962). As claim 5 is too unclear to fully ascertain what is being claimed, prior art cannot be applied at this time.	
Regarding claim 9, the phrase "-type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Interpretation
With regards to claim 1, as the body of the claim does not support the function of “for ultrasonic imaging”, this phrase is considered intended use and is not given any patentable weight.

With regards to claim 7, as the body of the claim does not support the “diagnostic ultrasonic probe” or the phrase “for ultrasonic imaging”, these phrases are considered as being intended use and are therefore not given any patentable weight.

With regards to claim 8, as the body of the claim does not support the “surgical instrument” or the phrase “for ultrasonic imaging”, these phrases are considered as being intended use and are therefore not given any patentable weight. 

With regards to claim 9, as the body of the claim does not support the “sheet-type ultrasonic probe” or the phrase “for ultrasonic imaging”, these phrases are considered as being intended use and are therefore not given any patentable weight.

With regards to claim 10, as the does not support the “ultrasonic imaging” of the preamble, the phrases is considered as being intended use and is therefore not given any patentable weight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (CN 10436188 A) (hereafter Sato).
With regards to claim 1, Sato discloses an ultrasonic transducer (Figures 2, 4, 5, 6, and 7) comprising: a piezoelectric layer (17) which is formed of a piezoelectric material and generates ultrasonic waves (paragraphs [0027] - [0034]); an acoustic attenuation layer (insulating vibration absorbing component 11 with back load part 20) formed of an acoustic attenuation material having an acoustic impedance lower than that of the piezoelectric material (paragraph [0084], piezoelectric body has a greater impedance than the back acoustic impedance of the load part 20); and an acoustic reflection layer (supporting part 112a) which is arranged on a side of the acoustic attenuation layer and which is formed of an acoustic reflection material having an acoustic impedance higher than that of the acoustic attenuation material (paragraphs [0080] - [0090]), the side being opposite to the piezoelectric layer (Figures 5 and 6), wherein the acoustic attenuation layer has a thickness which is integer multiple of 1/2 of a wavelength of an ultrasonic wave generated in the piezoelectric layer, the wavelength being inside the acoustic attenuation layer (paragraph [0060], thickness set to λ/2 to inhibit reverberation noise). 
While Sato does not disclose utilizing the ultrasonic transducer for imaging, the transducer of Sato can be used in any ultrasonic measuring and testing system. And as the body of the claim fails to support the use of the transducer for imaging, the recitation of imaging is merely an intended use and is not given any patentable weight.
	With regards to claim 2, it is inherent in the system of Sato that the acoustic attenuation material (back load part 20) has an attenuation constant of 0.55 dB/mm/MHz or more as the material disclosed of a thermoplastic resin such as a thermoplastic elastomer material, crystalline polyester would inherently have this attenuation constant (paragraph [0039]).
	With regards to claim 3, Sato discloses the acoustic attenuation material being a composite material having a resin material or a resin as a main material and including at least any of an organic compound, an inorganic compound, or a metal material in paragraph [0039].
	With regards to claim 4, Sato discloses the acoustic reflection material (fixing member 112a) being metal, an inorganic compound, or a composite material including metal and an inorganic compound at paragraph [0082].
With regards to claim 7, Sato discloses an ultrasonic transducer (Figures 2, 4, 5, 6, and 7) comprising: a piezoelectric layer (17) which is formed of a piezoelectric material and generates ultrasonic waves (paragraphs [0027] - [0034]); an acoustic attenuation layer (insulating vibration absorbing component 11 with back load part 20) formed of an acoustic attenuation material having an acoustic impedance lower than that of the piezoelectric material (paragraph [0084], piezoelectric body has a greater impedance than the back acoustic impedance of the load part 20); and an acoustic reflection layer (supporting part 112a) which is arranged on a side of the acoustic attenuation layer and which is formed of an acoustic reflection material having an acoustic impedance higher than that of the acoustic attenuation material (paragraphs [0080] - [0090]), the side being opposite to the piezoelectric layer (Figures 5 and 6), wherein the acoustic attenuation layer has a thickness which is integer multiple of 1/2 of a wavelength of an ultrasonic wave generated in the piezoelectric layer, the wavelength being inside the acoustic attenuation layer (paragraph [0060], thickness set to λ/2 to inhibit reverberation noise). A diagnostic ultrasonic probe including an ultrasonic transducer for ultrasonic imaging, comprising:
While Sato does not disclose utilizing the ultrasonic transducer in a diagnostic ultrasonic probe for imaging, the transducer of Sato can be used in any ultrasonic measuring and testing system. And as the body of the claim fails to support the use of the transducer in a diagnostic ultrasonic probe for imaging, the recitation of the diagnostic probe for imaging is merely an intended use and is not given any patentable weight.
With regards to claim 8, Sato discloses an ultrasonic transducer (Figures 2, 4, 5, 6, and 7) comprising: a piezoelectric layer (17) which is formed of a piezoelectric material and generates ultrasonic waves (paragraphs [0027] - [0034]); an acoustic attenuation layer (insulating vibration absorbing component 11 with back load part 20) formed of an acoustic attenuation material having an acoustic impedance lower than that of the piezoelectric material (paragraph [0084], piezoelectric body has a greater impedance than the back acoustic impedance of the load part 20); and an acoustic reflection layer (supporting part 112a) which is arranged on a side of the acoustic attenuation layer and which is formed of an acoustic reflection material having an acoustic impedance higher than that of the acoustic attenuation material (paragraphs [0080] - [0090]), the side being opposite to the piezoelectric layer (Figures 5 and 6), wherein the acoustic attenuation layer has a thickness which is integer multiple of 1/2 of a wavelength of an ultrasonic wave generated in the piezoelectric layer, the wavelength being inside the acoustic attenuation layer (paragraph [0060], thickness set to λ/2 to inhibit reverberation noise).
While Sato does not disclose utilizing the ultrasonic transducer in a surgical instrument for ultrasonic imaging, the transducer of Sato can be used in any ultrasonic measuring and testing system. And as the body of the claim fails to support the use of the transducer in a surgical instrument for ultrasonic imaging, the recitation of the surgical instrument for ultrasonic imaging is merely an intended use and is not given any patentable weight. 
With regards to claim 9, Sato discloses an ultrasonic transducer (Figures 2, 4, 5, 6, and 7) comprising: a piezoelectric layer (17) which is formed of a piezoelectric material and generates ultrasonic waves (paragraphs [0027] - [0034]); an acoustic attenuation layer (insulating vibration absorbing component 11 with back load part 20) formed of an acoustic attenuation material having an acoustic impedance lower than that of the piezoelectric material (paragraph [0084], piezoelectric body has a greater impedance than the back acoustic impedance of the load part 20); and an acoustic reflection layer (supporting part 112a) which is arranged on a side of the acoustic attenuation layer and which is formed of an acoustic reflection material having an acoustic impedance higher than that of the acoustic attenuation material (paragraphs [0080] - [0090]), the side being opposite to the piezoelectric layer (Figures 5 and 6), wherein the acoustic attenuation layer has a thickness which is integer multiple of 1/2 of a wavelength of an ultrasonic wave generated in the piezoelectric layer, the wavelength being inside the acoustic attenuation layer (paragraph [0060], thickness set to λ/2 to inhibit reverberation noise).
While Sato does not disclose utilizing the ultrasonic transducer for a sheet-type ultrasonic probe for ultrasonic imaging, the transducer of Sato can be used in any ultrasonic measuring and testing system. And as the body of the claim fails to support the use of the sheet-type ultrasonic probe for ultrasonic imaging, the recitation of the sheet-type ultrasonic prove for ultrasonic imaging is merely an intended use and is not given any patentable weight.
With regards to claim 10, Sato discloses an electronic apparats (Figures) including an ultrasonic transducer (Figures 2, 4, 5, 6, and 7) comprising: a piezoelectric layer (17) which is formed of a piezoelectric material and generates ultrasonic waves (paragraphs [0027] - [0034]); an acoustic attenuation layer (insulating vibration absorbing component 11 with back load part 20) formed of an acoustic attenuation material having an acoustic impedance lower than that of the piezoelectric material (paragraph [0084], piezoelectric body has a greater impedance than the back acoustic impedance of the load part 20); and an acoustic reflection layer (supporting part 112a) which is arranged on a side of the acoustic attenuation layer and which is formed of an acoustic reflection material having an acoustic impedance higher than that of the acoustic attenuation material (paragraphs [0080] - [0090]), the side being opposite to the piezoelectric layer (Figures 5 and 6), wherein the acoustic attenuation layer has a thickness which is integer multiple of 1/2 of a wavelength of an ultrasonic wave generated in the piezoelectric layer, the wavelength being inside the acoustic attenuation layer (paragraph [0060], thickness set to λ/2 to inhibit reverberation noise).
While Sato does not disclose utilizing the ultrasonic transducer for imaging, the transducer of Sato can be used in any ultrasonic measuring and testing system. And as the body of the claim fails to support the use of the transducer for imaging, the recitation of imaging is merely an intended use and is not given any patentable weight.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato as applied to claim 1 above, and further in view of Applicant cited Hanyu (JP 2010-42093 A).
With regards to claim 6, Sato discloses the claimed invention with the exception of the acoustic reflection layer being divided at a plurality of positions.
Hanyu teaches a plurality of ultrasonic transducers, wherein each transducer has an acoustic reflection layer (layer 263), thus resulting in the acoustic reflection layer being divided at a plurality of positions corresponding to the individual transducers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Sato to include the acoustic reflection layer being divided at a plurality of positions in order to form a transducer array as taught by Hanyu as Hanyu discloses a diagnostic probe utilizing a plurality of transducers which includes both an acoustic attenuation layer and an acoustic reflection layer in order to improve the transmission and reception of the ultrasonic signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Weber (US 3,555,311) discloses a high pressure piezoelectric transducer with both an attenuating layer (40) and a reflective device/layer 38.
Oliver et al. (US 8,354,773 B2) discloses a composite acoustic absorber for ultrasound transducer backing material.
Zhang et al. (CN 111687025 A) discloses a double-back-lining ultrasonic transducer and preparation method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855